296 S.E.2d 802 (1982)
STATE of North Carolina
v.
Miles Wilson GREENE, Jr.
No. 8217SC359.
Court of Appeals of North Carolina.
November 2, 1982.
Atty. Gen. Rufus L. Edmisten by Associate Atty. Thomas J. Ziko, Raleigh, for the State.
Appellate Defender Adam Stein by Asst. Appellate Defender James H. Gold, Raleigh, for defendant-appellant.
WHICHARD, Judge.
Pursuant to Rule 9(c)(1), Rules of Appellate Procedure, defendant chose to file a stenographic transcript of the trial proceedings in lieu of a narration of the evidence. He did not, however, reproduce verbatim and attach as an appendix to his brief those portions of the transcript essential to an understanding of the questions presented, as required by Rule 28(b)(4), Rules of Appellate Procedure, when the stenographic transcript option is chosen.
Failure to observe the requirements of Rule 28(b)(4) constitutes a substantial impediment to the capacity of this Court to perform its functions. "Rules of Appellate Procedure are mandatory and failure to observe them is grounds for dismissal of the appeal." State v. Wilson, 58 N.C.App. 818, ___, 294 S.E.2d 780 (1982). See also State v. Nickerson, ___ N.C.App. ___, 296 S.E.2d 298 (1982).
Because of defendant's failure to observe the requirements of Rule 9(c)(1) and Rule 28(b)(4), the appeal is dismissed.
Appeal dismissed.
VAUGHN and WELLS, JJ., concur.